Locke J.
delivered the opinion of the Court:
The principle has long been settled and established, that an indictment for a trespass in taking property, can only be supported in those instances, where the act of taking has been accompanied with force, or where it is done manu forti. The evidence disclosed to support this indictment, states, that the negro charged to have been taken, was found on the land of the defendant, Flowers; that having a claim to said negro, he took her from the place where she was em*99ployed in the service of her master or mistress, being a distance of one-half mile from their house; that the mistress having understood it, pursued the defendant, in order to regain the property; but that at the time of taking, she must have been absent the distance above stated, and that no more force was exercised, than what was necessary to enable the defendants to retain in their possession the negro taken as aforesaid. The defendants, then, having, without any force or violence to the owners, gained possession of the negro, when on their own land, were at liberty to protect themselves, as well as the negro, from the attack or interference of any, who might claim title to said property. And great as the anxiety of this Court may be, to discourage and discountenance every act of this nature, yet we cannot conceive that the circumstances of this case, (though affording good ground of a civil action) can afford evidence of a forcible taking by the defendants. Let judgment, therefore, be entered for defendants.